In an action to recover dam*493ages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Galasso, J.), entered April 30, 2001, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants established, prima facie, that the plaintiff’s injuries were not serious within the meaning of Insurance Law § 5102 (d). Thus it was incumbent on the plaintiff to come forward with admissible evidence sufficient to raise a triable issue of fact as to whether or not she sustained such an injury (see Gaddy v Eyler, 79 NY2d 955, 957); on this record, she has done so. Feuerstein, J.P., Krausman, Luciano, Townes and Cozier, JJ., concur.